DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          KARL W. JOHNSON,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-3327

                               [March 22, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Laura Sellers, Judge; L.T. Case No. 502016CF005089AMB.

    Antony P. Ryan, Director, Office of Criminal Conflict and Civil Regional
Counsel, and Paul O’Neil, Assistant Regional Counsel, West Palm Beach,
for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER, JJ., and ROBERTS, KATHLEEN, Associate Judge, concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.